2019 WI 55

                   SUPREME COURT             OF    WISCONSIN
CASE NO.:                2014AP2244-D
COMPLETE TITLE:          In the Matter of Disciplinary Proceedings
                         Against James Edward Hammis, Attorney at Law:

                         Office of Lawyer Regulation,
                                   Complainant-Respondent,
                              v.
                         James Edward Hammis,
                                   Respondent-Appellant.

                             DISCIPLINARY PROCEEDINGS AGAINST HAMMIS

OPINION FILED:           May 23, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           February 14, 2019

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:            ZIEGLER, J. dissents, joined by R.G. BRADLEY, J.
                         (opinion filed).
  NOT PARTICIPATING:


ATTORNEYS:


        For the respondent-appellant, there was a brief filed by
James E. Hammis and Hammis Law Offices, LLC, Stoughton. There
was an oral argument by James E. Hammis.


       For the complainant-respondent, there was a brief filed by
Jonathan E. Hendrix and Office of Lawyer Regulation, Madison.
There        was    an     oral   argument    by    Jonathan   E.    Hendrix.
                                                                        2019 WI 55
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.   2014AP2244-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against James Edward Hammis, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
           Complainant-Respondent,                              MAY 23, 2019
      v.                                                           Sheila T. Reiff
                                                                Clerk of Supreme Court
James Edward Hammis,

           Respondent-Appellant.




      ATTORNEY     disciplinary      proceeding.         Attorney's          license
suspended.


      ¶1   PER     CURIAM.     Attorney      James      Edward        Hammis       has
appealed a report filed by Referee Lisa C. Goldman accepting
concessions     Attorney    Hammis   made    in   a   stipulation           with   the
Office of Lawyer Regulation (OLR) that he committed 40 counts of

professional     misconduct   and    recommending      that     his    license      to
practice   to    law   in   Wisconsin   be   revoked.          In     his    appeal,
Attorney Hammis primarily challenges the sanction recommendation
and asserts that an appropriate sanction would be a suspension
of his license to practice law in the range of one year.
                                                                        No.    2014AP2244-D



      ¶2    Upon careful review of this matter, we uphold all of
the   referee's    findings       of   fact       and    conclusions      of    law.    We
conclude, however, that the facts of this case do not warrant
revocation.       Instead, we conclude that a three-year suspension
of Attorney Hammis' law license is an appropriate sanction for
the misconduct at issue.             We also deem it appropriate to impose
certain conditions upon the reinstatement of his law license.
We also order him to pay $400 in restitution to one former
client and, as is our usual custom, we impose the full costs of
this proceeding, which are $13,160.22 as of March 4, 2019 on
Attorney Hammis.
      ¶3    Attorney        Hammis     was       admitted    to    practice       law    in

Wisconsin in 1988.          The State Bar of Wisconsin shows that he has
a Stoughton address.
      ¶4    In 2011, Attorney Hammis was suspended for four months
for   ten   counts     of    misconduct          involving       two    clients.        The
misconduct     included          practicing        law     while       administratively
suspended and failing to cooperate with the OLR's investigation.

In re Disciplinary Proceedings Against Hammis, 2011 WI 3, 331
Wis. 2d 19, 793 N.W.2d 884.              In 2015, Attorney Hammis' license
was   suspended     for     90    days   for       nine     counts      of     misconduct,
including     failure       to     timely        report     an     Ohio        misdemeanor
conviction to the OLR or the clerk of this court; failing to
communicate with an incarcerated client; retaining an advance
fee despite taking little or no action in the matter; failing to
hold the advance fee in trust; and failing to cooperate with the


                                             2
                                                                            No.       2014AP2244-D



OLR's   investigation.           In      re    Disciplinary          Proceedings         Against

Hammis, 2015 WI 14, 361 Wis. 2d 1, 859 N.W.2d 108.
     ¶5     On       September     25,    2014,          the   OLR     filed      a    complaint
alleging        46   counts   of      misconduct             against      Attorney       Hammis.
Attorney Hammis filed an answer on January 5, 2015.                                   On August
27, 2015, the OLR filed an amended complaint alleging 49 counts
of misconduct.          Attorney Hammis filed an answer on January 19,
2016.
     ¶6     On       September        29,          2016,       the     parties         filed    a
stipulation, and Attorney Hammis entered a no contest plea to 40
counts of misconduct.            Attorney Hammis agreed that the referee
could     use    the    allegations           of       the   amended      complaint       as    an

adequate factual basis to support findings of misconduct as to
each of the counts to which Attorney Hammis was pleading no
contest.        The OLR withdrew nine counts of misconduct.                             Attorney
Hammis agreed that the referee's report should recommend that
the court order him to make restitution to one client, R.G., in
the amount of $400.           The parties further agreed that the issue
of   the   appropriate        level       of       discipline        to    be     imposed      for
Attorney Hammis' misconduct would be addressed on briefs.
     ¶7     On January 6, 2017, the parties filed a stipulation of
facts specifying that the referee may use specific allegations
in the amended complaint as an adequate factual basis to support
findings of misconduct as to each of the misconduct counts to

which Attorney Hammis pled no contest.                          The referee issued her
report and recommendation on September 14, 2017.


                                                   3
                                                                   No.    2014AP2244-D



     ¶8     The counts to which Attorney Hammis pled no contest
involved nine separate client matters as well as numerous trust
account and other violations.
                                         G.L.

     ¶9     According to the amended complaint, in 2006 Attorney
Hammis     represented     G.L.     in     several      criminal     cases.         The
representation ended sometime in 2006 or 2007.                     In early 2008,
the Department of Corrections revoked G.L.'s probation and G.L.
was resentenced.       G.L. hired Attorney Hammis to appeal his post-
revocation sentences.           In October 2008, Attorney Hammis wrote to
G.L. saying he had mailed a copy of the original sentencing
transcript    to   G.L.    "a     month    ago"    and     the   letter     had    been

returned.       Actually        Attorney       Hammis     had    just    obtained     a
transcript    within      the    prior     two    weeks    and    had    not   mailed
anything to G.L. since June 2008.                Attorney Hammis did not file
a notice of appearance in the case until January 2009.                             That
same month G.L. asked Attorney Hammis for information about the
cost of representation but Attorney Hammis never responded.
     ¶10    By virtue of the stipulation, Attorney Hammis pled no
contest to the following counts of misconduct with respect to
his representation of G.L.:

     Count Four: By failing to respond to his                           client's
     request   for   information    on the   costs                      of   his
     representation,       Attorney     Hammis                          violated
     SCR 20:1.5(b)(3).1

     1 SCR 20:1.5(b)(3) provides:  "A lawyer shall promptly
respond to a client's request for information concerning fees
and expenses."


                                           4
                                                                                No.       2014AP2244-D


       Count Five:     By making misrepresentations to his
       client by letter dated October 31, 2008, Attorney
       Hammis violated SCR 20:8.4(c).2
                                              B.D.

       ¶11      In 2010, B.D. was employed as a recreation director
for    the      City     of   Janesville       (City).              On    November         5,    2010,
Janesville sent B.D. a "Pre-determination Notice of Discharge."
B.D. met with Attorney Hammis regarding her employment and paid
him    an      advance     fee    of    $2,000.             B.D.    signed      a     written      fee
agreement which allowed Attorney Hammis to deposit the fee into

his business account.              The agreement required Attorney Hammis to
send B.D. a written accounting of his fees at the end of his
representation.            Attorney Hammis told B.D. he would attend any
meetings with the City.
       ¶12      On     December        6,   2010,          the     City     terminated          B.D.'s
employment.          That same day, B.D. instructed Attorney Hammis to
file       a   discrimination       complaint             against     the      City.        Attorney
Hammis prepared a complaint but never filed it.
       ¶13      On     February    23,      2011,         Attorney        Hammis      believed      he
ceased         representing       B.D.        He          never    provided         her     with    an

accounting.          In March of 2011, B.D. filed a grievance against
Attorney Hammis with the OLR.                     Attorney Hammis failed to respond
to    numerous       OLR      requests      for       a    response       to    the       grievance.
Attorney Hammis eventually responded to the OLR in July 2011



       2
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                                  5
                                                           No.     2014AP2244-D



indicating     he   had   time    sheets   and   phone   records     for   his
representation of B.D.           The OLR requested Attorney Hammis to
provide that information, but Attorney Hammis failed to provide
it.
       ¶14   By virtue of the stipulation, Attorney Hammis pled no
contest to the following counts regarding his representation of
B.D.

       Count Six: For failing to account to B.D. for her
       $2,000 advance fee deposited into his operating
       account, as required by the alternative fee placement
       measures of former SCR 20:1.15(b)(4m), Attorney Hammis
       violated former SCR 20:1.15(b)(4).3

       Counts Eight and Nine:     By failing to pursue his
       client's interest in negotiating considerations in
       exchange for termination of her employment and by
       failing at any time from December 6, 2010, to February
       23, 2011, to file the discrimination complaint he had




       3
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."        See
S. Ct. Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July
1, 2016). Because the conduct underlying this case arose prior
to July 1, 2016, unless otherwise indicated, all references to
the supreme court rules will be to those in effect prior to July
1, 2016.

       Former SCR 20:1.15(b)(4) provided:

            Except as provided in par. (4m), unearned fees
       and advanced payments of fees shall be held in trust
       until earned by the lawyer, and withdrawn pursuant to
       sub. (g). Funds advanced by a client or 3rd party for
       payment of costs shall be held in trust until the
       costs are incurred.




                                      6
                                                     No.   2014AP2244-D


    prepared for     his   client,   Attorney   Hammis   violated
    SCR 20:1.3.4

    Count Ten: By failing to timely respond to the OLR's
    request for a written response to B.D.'s grievance,
    Attorney Hammis violated SCR 22.03(2),5 enforced via
    SCR 20:8.4(h).6

    Count Eleven:      By failing to furnish documents
    requested by the OLR, which he previously admitted he
    possessed, Attorney Hammis violated SCR 22.03(6),7
    enforced via SCR 20:8.4(h).



    4  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    5   SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    6  SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."
    7  SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."


                                 7
                                                              No.       2014AP2244-D



                                     S.K.

      ¶15   In 2002, M.K. filed for divorce from S.K.                       Attorney
Hammis agreed to represent S.K. in the matter in June of 2009.
In November of 2010, the circuit court found S.K. in contempt
and ordered him to spend 45 days in jail, commencing December 1,
2010.
      ¶16   Attorney Hammis     moved      to    withdraw   from    representing
S.K. on January 4, 2011.           S.K. filed a grievance with the OLR
against Attorney Hammis on June 1, 2011.              Attorney Hammis failed
to respond to numerous OLR requests for information regarding
the   grievance.     Attorney      Hammis       finally   provided      a   partial
response in September of 2011.            He provided additional documents

in December of 2011.       By virtue of the stipulation, Attorney
Hammis   pled no contest      to    the    following count         of   misconduct
regarding his representation of S.K.

      Count Thirteen: By not timely responding to the OLR's
      request for a written response to S.K.'s grievance,
      and then making only a partial and incomplete response
      that did not include the documents expressly requested
      and which was not supplemented until approximately
      four months after the original OLR request, Attorney
      Hammis   violated   SCR 22.03(2)  and  SCR   22.03(6),
      enforced via SCR 20:8.4(h).
                   R.B. and Trust Account Violations
      ¶17   In May 2010, R.B. hired Attorney Hammis to represent

him in an automobile accident case.                 The parties agreed that
R.B. would receive the first $4,800 collected, while Attorney
Hammis would advance all expenses and recover anything in excess
of $4,800.     Attorney Hammis filed a complaint in the case in


                                      8
                                                                                  No.    2014AP2244-D



June 2010.         He subsequently negotiated settlements for R.B. with
two insurance companies.                  One of the companies mailed Attorney
Hammis a check in early August 2010 along with a release for
R.B.'s signature.           Attorney Hammis asked R.B. to lower his share
of the settlement to $4,500.                   R.B. reluctantly agreed.                      Attorney
Hammis    deposited         the       check    in        his    trust        account     but    never
obtained      R.B.'s       signature          on    the     release          or   sent    a    signed
release to the insurance company.
       ¶18    On or around August 13, 2010, Attorney Hammis gave
R.B. a trust account check for $4,500.                               Attorney Hammis failed
to     send    a    check        to     another          insurance       company         for    their
subrogation interest.                 By January 27, 2011, the trust account's

balance was $1,000 less than the second insurance company was
owed    for their subrogation                  interest.             In February 2011, the
circuit court dismissed the R.B. case with prejudice because
although the parties had reported a settlement, no dismissal
order was submitted.
       ¶19    In the summer of 2011, both insurance companies filed

grievances         with    the     OLR    against          Attorney          Hammis.         Attorney
Hammis       did    not    respond        to       the    OLR's        initial      requests         for
information        about     the      grievances.               He     subsequently          provided
partial responses.           In December 2011, Attorney Hammis closed the
trust account, which then had a balance of $9.07, having never
disbursed the $1,489.82 due to the subrogated insurance carrier.
       ¶20    On        December        14,    2011,           the     OLR     filed     a     motion
requesting         an    order     to    show       cause       with     this      court       due    to
Attorney      Hammis' noncooperation with                        the    OLR's      investigation.
                                                    9
                                                                              No.     2014AP2244-D



An    order    to   show    cause       was   issued.          On    December         30,    2011,
Attorney       Hammis      sent     the       subrogated          insurance           carrier      a
"replacement        check"        for     $1,489.82           with        a     cover       letter
representing that he had previously sent a check on August 13,
2010.
        ¶21    The OLR withdrew its motion for an order to show cause
on January 9, 2012.            On January 20, 2012, the credit union on
which the check was drawn refused to honor the check.                                           The
account was closed four days later.                         In May of 2012, Attorney
Hammis sent the subrogated insurance carrier a check dated April
17,    2012,     for    $1,489.82       drawn      on   a     business         account       at    a
different bank.

        ¶22    In   July    and    August      2013,        the     OLR       wrote    and   then
personally       served     Attorney      Hammis        with      requests          for   various
documents.          Attorney      Hammis       did      not       timely       respond.           In
September 2013, the OLR filed another motion requesting an order
to show cause.          An order to show cause was issued.                          In November
2013,     this      court     temporarily            suspended            Attorney        Hammis'

Wisconsin law license due to his failure to cooperate with the
OLR's investigation.              Attorney Hammis responded to several of
the OLR's requests in December 2013.                           On December 30, 2013,
pursuant to the OLR's request, this court reinstated Attorney
Hammis' law license.
        ¶23    On   October       7,     2010,     Attorney          Hammis         transferred
$15,000 from his trust account to his wife's checking account,
leaving the trust account with a shortfall of $1,589.50.                                          On
December 14, 2010, Attorney Hammis withdrew $45,000 from the
                                              10
                                                          No.   2014AP2244-D



trust account and purchased a cashier's check in that amount.
Between July 2010 and December 2011, Attorney Hammis deposited
$15,400 of his or his law firm's funds into the trust account
but his client ledgers did not reflect those deposits.
     ¶24    Between July 2010 and February 2011, Attorney Hammis
made 56 prohibited Internet or telephone transactions totaling
over $250,000 with his trust account.       Attorney Hammis failed to
identify the client or matter on deposit slips for 19 deposits
totaling over $640,000 into the trust account between July 2010
and February 2011.       Attorney Hammis' client ledgers indicate
that he disbursed more funds then he received for four clients,
creating    negative   balances   for   those   clients    in   the   trust

account.
     ¶25    By virtue of the stipulation, Attorney Hammis pled no
contest to the following counts of misconduct:

     Count Fourteen: By converting funds held in trust for
     a third party to other purposes sometime between
     August 10, 2010 (the deposit of the insurance
     settlement check in the R.B. matter) and January 27,
     2011 (a date on which the trust account balance was
     less than the money owed to the subrogated insurance
     carrier in the R.B. matter), Attorney Hammis violated
     SCR 20:8.4(c).

     Count Fifteen:  By receiving funds in trust for a
     third party, the subrogated insurance carrier, and
     then failing to pay that party for over 20 months,
     Attorney Hammis violated former SCR 20:1.15(d)(1)
     through (3).8

     8   Former SCR 20:1.15(d)(1) through (3) provided:

          (1) Upon receiving funds or other property in
     which a client has an interest, or in which the lawyer
                                                     (continued)
                                   11
                                            No.   2014AP2244-D


Count Sixteen: By failing to hold in trust the funds
he received for the purpose of paying the subrogation
claim of R.B.'s insurer, Attorney Hammis violated
SCR 20:1.15(b)(1).9

Count Eighteen:     By falsely representing to the
subrogated insurance carrier that he had sent a check
for $1,489.82 to it on August 13, 2010, Attorney
Hammis violated SCR 20:8.4(c).


has received notice that a 3rd party has an interest
identified by a lien, court order, judgment, or
contract, the lawyer shall promptly notify the client
or 3rd party in writing.     Except as stated in this
rule or otherwise permitted by law or by agreement
with the client, the lawyer shall promptly deliver to
the client or 3rd party any funds or other property
that the client or 3rd party is entitled to receive.

     (2) Upon final distribution of any trust property
or upon request by the client or a 3rd party having an
ownership interest in the property, the lawyer shall
promptly render a full written accounting regarding
the property.

     (3) When the lawyer and another person or the
client and another person claim ownership interest in
trust property identified by a lien, court order,
judgment, or contract, the lawyer shall hold that
property in trust until there is an accounting and
severance of the interests.      If a dispute arises
regarding the division of the property, the lawyer
shall hold the disputed portion in trust until the
dispute is resolved.   Disputes between the lawyer and
a client are subject to the provisions of sub. (g)(2).
9   SCR 20:1.15(b)(1) provides:

     A lawyer shall hold in trust, separate from the
lawyer's own property, that property of clients and
3rd parties that is in the lawyer's possession in
connection with a representation.        All funds of
clients and 3rd parties paid to a lawyer or law firm
in connection with a representation shall be deposited
in one or more identifiable trust accounts.


                            12
                                                   No.   2014AP2244-D


    Count Twenty:    By failing to timely answer the OLR's
    request for a response and his subsequent failure to
    fully   and   fairly   disclose  all   the  facts  and
    circumstances     including   those   concerning   the
    subrogated insurance carrier's claim, by his wilful
    failure to fully answer questions, by failing to
    furnish requested documents, by repeatedly responding
    to requests for information by referencing non-
    existent attachments and by generally failing to
    provide relevant information, Attorney Hammis violated
    SCR 22.03(2) and (6), and SCR 20:8.4(h).

    Count Twenty-One:     By withdrawing $45,000 from his
    trust account on December 14, 2010, in order to obtain
    a cashier's check, Attorney Hammis violated former
    SCR 20:1.15(e)(4)a.10

    County Twenty-Two: By engaging from July 2010 through
    February 2011 in 56 prohibited Internet and telephone
    transactions   with   a   combined  dollar   value  of
    $259,281.22 to and from his trust account, Attorney
    Hammis violated former SCR 20:1.15(e)(4)b. and c.11



    10 Former SCR 20:1.15(e)(4)a. provided: "No disbursement of
cash shall be made from a trust account or from a deposit to a
trust account, and no check shall be made payable to 'Cash.'"
    11   Former SCR 20:1.15(e)(4)b. and c. provided:

         b. No deposits or disbursements shall be made to
    or from a pooled trust account by a telephone transfer
    of funds.   This section does not prohibit any of the
    following:

           1. wire transfers.

         2. telephone transfers between non-pooled draft
    and non-pooled non-draft trust accounts that a lawyer
    mains for a particular client.

         c.    A lawyer shall not make deposits          to   or
    disbursements from a trust account by way            of   an
    Internet transaction.




                                 13
                                                   No.   2014AP2244-D


    Count Twenty-Three: By failing to identify the client
    or matter on every deposit slip for all of the 19
    deposits totaling $640,745.79 made to the trust
    account between July 9, 2010, and February 24, 2011,
    Attorney Hammis violated former SCR 20:1.15(f)(1)d.12

    Count Twenty-Four:   By converting funds held in trust
    for clients to other purposes sometime between July
    21, 2010, and December 9, 2011, Attorney Hammis
    violated SCR 20:8.4(c).

    Count Twenty-Six:    By depositing at least $15,400 of
    lawyer or law firm funds into the trust account
    between July 2, 2010, and February 24, 2011, which
    funds far exceeded any amounts reasonably necessary to
    pay monthly account service charges, and none of which
    was allocated to any client or matter for which funds
    were held in trust, Attorney Hammis violated former
    SCR 20:1.15(b)(3).13

    Count Twenty-Seven:     By disbursing funds from the
    trust account on at least four occasions that resulted
    in negative balances on the individual client ledgers
    recording funds held in trust with respect to four
    different clients or matters, Attorney Hammis violated
    former SCR 20:1.15(f)(1)b.14

    12   Former SCR 20:1.15(f)(1)d. provided:

         Deposit slips shall identify the name of the
    lawyer or law firm, and the name of the account. The
    deposit slip shall identify the amount of each deposit
    item, the client or matter associated with each
    deposit item, and the date of the deposit. The lawyer
    shall maintain a copy or duplicate of each deposit
    slip. All deposits shall be made intact. No cash, or
    other form of disbursement, shall be deducted from a
    deposit. Deposits of wired funds shall be documented
    in the account's monthly statement.
    13 Former    SCR 20:1.15(b)(3) provided:  "No funds belonging
to the lawyer   or law firm, except funds reasonably sufficient to
pay monthly     account service charges, may be deposited or
retained in a   trust account."
    14   Former SCR 20:1.15(f)(1)b. provided:

                                                         (continued)
                                 14
                                                                        No.    2014AP2244-D



                                             M.V.

      ¶26     On    May    28,   2010,        M.V.    hired    Attorney        Hammis   to
represent her in her role as the personal representative of an
estate.       M.V. paid Attorney Hammis $2,000 in advanced fees and
signed    a     written    fee   agreement.           The    fee   agreement     did    not
authorize Attorney Hammis to use the estate's funds to pay his
billings without court approval.
      ¶27     On August 30, 2010, a Dane County Circuit Court judge
named R.B. as special administrator of the estate.                             On October
4, 2010, Attorney Hammis deposited $150,000 of estate funds into
his     trust      account.      On     October       5,     2010,    Attorney       Hammis
transferred $1,000 of estate funds out of his trust account for

legal    fees.        On   October      8,    2010,    Attorney       Hammis    sent    the
special       administrator's           attorney       a      check      for     $145,000
representing        the    estate's     funds.         An     invoice     for    Attorney
Hammis'       representation       of        M.V.    dated     February        28,    2011,
indicated that Attorney Hammis used the $5,000 as a "reserve
fee."     Attorney Hammis' client ledger indicates that on February




           A subsidiary ledger shall be maintained for each
      client or 3rd party for whom the lawyer receives trust
      funds that are deposited in an IOLTA account or any
      other pooled trust account.    The lawyer shall record
      each receipt and disbursement of a client's or 3rd
      party's   funds   and   the  balance   following  each
      transaction.   A lawyer shall not disburse funds from
      an IOLTA account or any pooled trust account that
      would create a negative balance with respect to any
      individual client or matter.


                                              15
                                                                No.     2014AP2244-D



28, 2011, he transferred the remaining $4,000 of estate funds
out of his trust account.
       ¶28    M.V. died on November 16, 2011.              On December 7, 2011,
D.E. was appointed as special administrator of M.V.'s estate.
D.E. hired Attorney Michael Rumpf to represent her.                    On December
7, 2011, Attorney Rumpf wrote to Attorney Hammis requesting,
among    other   things,    that   he    transfer     to    Attorney    Rumpf   any
estate funds held in trust, and provide an accounting of those
funds.       On December 22, 2011, Attorney Hammis transferred his
M.V.     file    to    Attorney    Rumpf      and    signed     an      order   for
substitution.         He   did   not    provide     Attorney    Rumpf    with   any
billing information, work product, or an accounting of funds.

       ¶29    Over the next few months, Attorney Rumpf sent Attorney
Hammis    several     requests for the entire          M.V.    file.      Attorney
Hammis often did not substantively respond, and he did not give
Attorney Rumpf any additional documents.
       ¶30    On February 28, 2012, D.E. filed a grievance against
Attorney Hammis with the OLR.             From August through November of

2012, the OLR wrote Attorney Hammis several letters asking him
to respond to the grievance, but Attorney Hammis provided no
substantive responses.
       ¶31    On March 13, 2013, the OLR moved this court for an
order to show cause why Attorney Hammis' license should not be
suspended for failing to cooperate with its investigation of the
D.E. grievance and other matters.             This court issued an order to
show cause on March 15, 2013.            On April 2, 2013, Attorney Hammis
responded to the OLR's information requests.                   As a result, the
                                         16
                                                        No.   2014AP2244-D



OLR moved to withdraw its motion for a license suspension, and
this court dismissed the order to show cause.         In April and June
2013, the OLR wrote and personally served Attorney Hammis with
requests     for   more   information   about   the     $5,000    estate
disbursements, but Attorney Hammis failed to respond.
     ¶32    By virtue of entering into the stipulation, Attorney
Hammis pled no contest to the following counts of misconduct
concerning the estate:

     Count Twenty-Eight:   By withdrawing estate funds from
     his trust account as "reserve fees" to apply to his
     legal bill, without notice to and consent from his
     client or other parties with a potential interest in
     the    funds,   Attorney    Hammis   violated   former
     SCR 20:1.15(b)(1).

     Count Twenty-Nine:   By withdrawing estate funds from
     his trust account as a "reserve fee" to apply to his
     legal bill, without notice to and consent from his
     client or other parties with a potential interest in
     the    funds,   Attorney   Hammis   violated   former
     SCR 20:1.15(g)(1).15

     15   Former SCR 20:1.15(g)(1) provided:

          At least 5 business days before the date on which
     a disbursement is made form a trust account for the
     purpose of paying fees, with the exception of
     contingent fees or fees paid pursuant to a court
     order, the lawyer shall transmit to the client in
     writing all of the following:

          a. an itemized bill or other accounting showing
     the services rendered;

          b. notice of the amount owed and the anticipated
     date of the withdrawal; and

           c. a statement of the balance of the client's
     funds   in  the   lawyer trust  account  after  the
     withdrawal.


                                  17
                                                                   No.   2014AP2244-D


    Count Thirty:    By failing to provide a copy of the
    entire   M.V.  file,   including  billing   statements,
    accountings and work product, to the successor
    representative of his client in the estate matter and
    her counsel, Attorney Hammis violated SCR 20:1.16(d).16

    Count Thirty-One: By failing to timely respond to the
    OLR's   initial   grievance   investigation  of   D.E.'s
    grievance and submitting a response to the OLR only
    after the Supreme Court of Wisconsin issued an Order
    to Show Cause why his license should not be
    temporarily   suspended   for   failing   to  cooperate,
    Attorney Hammis violated SCR 22.03(2).

    Count Thirty-Two: By failing to respond to the OLR's
    request    for    additional information   in    its
    investigation of D.E.'s grievance, Attorney Hammis
    violated SCR 22.03(6).
                                      R.W.

    ¶33        On November 3, 2011, R.W. hired Attorney Hammis to
draft    a    deed and     a will.        In May    of     2012,   Attorney     Hammis
drafted the deed and R.W. signed it.                 In the following months,
Attorney Hammis was unresponsive to R.W.'s messages.                     R.W. filed
a grievance against Attorney Hammis in September 2012.                        Attorney
Hammis       failed   to   respond   to    the     OLR's    requests     to    provide
information about the grievance.                 Attorney Hammis did            fax   a


    16   SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.


                                          18
                                                            No.    2014AP2244-D



response    to   the   OLR   on   December   27,   2012.    That    same   day,
Attorney Hammis emailed R.W. asking for his and his late wife's
social security numbers for a real estate transfer form.                   This
was   Attorney    Hammis'    first   communication    to   R.W.    in   several
months.     R.W. sent Attorney Hammis the information.
      ¶34   As of April of 2013, Attorney Hammis had not filed
R.W.'s deed.     In May and June of 2013, the OLR wrote to Attorney
Hammis asking him to provide additional information about his
representation of R.W.        Attorney Hammis failed to respond.
      ¶35   By entering into the stipulation, Attorney Hammis pled
no contest to the following counts of misconduct with respect to
his representation of R.W.:

      Count Thirty-Three:    By failing to timely file the
      quit claim deed on his client's behalf, after the deed
      had been executed and all necessary information had
      been received, Attorney Hammis violated SCR 20:1.3.

      Count Thirty-Four:     By failing to respond to his
      client's inquiries regarding the status of his matter,
      and by failing to initiate status updates to his
      client, including his purported need for additional
      information from the client before being able to
      complete the representation, Attorney Hammis violated
      SCR 20:1.4(a)(3)17 and (4).18

      Count Thirty-Five: By failing to respond to the OLR's
      request for additional information in its R.W.
      grievance investigation, Attorney Hammis violated
      SCR 22.03(6).


      17
       SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                 the
client reasonably informed about the status of the matter."
      18
       SCR 20:1.4(a)(4) provides:      "A lawyer shall promptly
comply with reasonable requests by the client for information."


                                      19
                                                                        No.    2014AP2244-D



                                              R.G.

       ¶36    On November 4, 2011, R.G. spoke with Attorney Hammis
about setting up a limited liability company (LLC) and drafting
related documents.              Attorney Hammis said he could do this work
within a week.           On November 7, 2011, R.G. hired Attorney Hammis,
signed a fee agreement, and paid him $400 to set up the LLC.                               In
November and December of 2011, R.G. sent Attorney Hammis several
emails       asking      for     updates      on     drafting    the    LLC    documents.
Attorney      Hammis responded          occasionally           to the communications,
but never provided an update.
       ¶37    On December 22, 2011, R.G. emailed Attorney Hammis,
terminating his representation and requesting that he refund her

fees.        Attorney Hammis failed to respond.                    In March of 2012,
R.G. filed a grievance against Attorney Hammis with the OLR.                               In
April 2012 she sued him in small claims court, seeking damages
based on his failure to return her fees.
       ¶38    On April 30, 2012, Attorney Hammis represented that
his notary commission was valid when he notarized a document
submitted in R.G.'s lawsuit.                   In fact, Attorney Hammis had not
been     a    licensed         notary   since        January    20,    2011,    when   the
Secretary of State revoked his notary commission.
       ¶39    On    July       13,   2012,    Attorney     Hammis      sent    the   OLR    a
response to R.G.'s grievance.                  As part of the response he sent
an "Operating Agreement" and "Contribution Agreement" for the

LLC and submitted a case log representing he had drafted the
agreements on December 1, 2011.                      In fact, Attorney Hammis did
not     draft      the    agreements         until     after    R.G.    had    filed   her
                                               20
                                                         No.   2014AP2244-D



grievance.   R.G. obtained a judgment against Attorney Hammis in
April 18, 2013.
     ¶40   Based   on   his   entry   into   the   stipulation,   Attorney
Hammis pled no contest to the following counts of misconduct
with respect to his representation of R.G.:

     Count Thirty-Six:    Having been hired on November 7,
     2011 to prepare LLC documents for R.G., and at that
     time creating the expectation that the work could be
     completed in a matter of days or a week, by failing to
     produce the LLC documents and provide them to R.G. as
     of December 22 and 27, 2011, when R.G. provided email
     notice of the termination of representation and
     requested the return of her advanced fee in the
     matter, Attorney Hammis violated SCR 20:1.3.

     Count Thirty-Seven: By failing to respond to multiple
     email inquiries from R.G. in December 2011, in which
     R.G. sought updates concerning the status of the LLC
     work, Attorney Hammis violated SCR 20:1.4(a)(4).

     Count Thirty-Eight:   Having failed to produce the LLC
     papers and provide them to R.G. as of the December 22
     and 27, 2011 termination emails, in which R.G. sought
     a refund, and having stated in a January 4, 2012 email
     to R.G., "I have       submitted the file and the
     instruction to my bookkeeper to remit refund of your
     advance fee per your request," by thereafter failing
     to    refund    R.G.,    Attorney    Hammis   violated
     SCR 20:1.16(d).

     Count Thirty-Nine:     By notarizing an affidavit of
     mailing in a Dane County small claims action with the
     declaration that his notary commission was permanent,
     when his notary commission was in fact revoked,
     thereby violating Wis. Stat. § 137.01(2), Attorney
     Hammis violated SCR 20:8.4(c) and SCR 20:8.4(f).19

     19SCR 20:8.4(f) provides:   "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                      21
                                                        No.   2014AP2244-D


       Count Forty: Having made no mention of preparing any
       documents related to R.G.'s desired LLC in response to
       R.G.'s multiple emails, and likewise failing to
       mention any such purported document preparation when
       informing R.G. on January 4, 2012 that he had
       instructed his bookkeeper to refund R.G.'s advance fee
       payment, by then sending the OLR documents relating to
       an LLC, purportedly drafted on or about December 1,
       2011, offered to the OLR to support his claim of
       compensable drafting services, when Attorney Hammis
       had not prepared those documents prior to R.G.'s
       termination of representation or as of January 4, 2012
       when he promised R.G. a refund, Attorney Hammis
       violated SCR 22.03(6), via SCR 20:8.4(h).
                                  D.M.

       ¶41   In 2008, D.M. hired Attorney Hammis to represent her
in a criminal matter.      He subsequently represented her in other
matters.      D.M. filed   a grievance    against Attorney Hammis       in
September 2012.     Attorney Hammis failed to respond to the OLR's

requests for information about the grievance.           In March 2013,
the OLR moved this court for an order to show cause why Attorney
Hammis' license should not be suspended for failure to cooperate
with its investigation of D.M.'s grievance and other matters.
This court issued an order to show cause on March 15, 2013.
Attorney Hammis responded to the OLR's information requests and
on April 3, 2013, the OLR moved to withdraw its motion.               This
court dismissed the motion and order to show cause the following
day.    In October 2013, the OLR wrote to Attorney Hammis asking
for    additional   information   about   his   representation   of   D.M.
Attorney Hammis never responded.
       ¶42   By entering into the stipulation, Attorney Hammis pled
no contest to the following counts of misconduct regarding his
representation of D.M.:

                                   22
                                                                      No.     2014AP2244-D


       Count Forty-One:     By initially failing to timely
       respond to the OLR's investigation of D.M.'s grievance
       and submitting a response only after the Supreme Court
       of Wisconsin issued an Order to Show Cause why his
       license should not be temporarily suspended for
       failing   to   cooperate,  Attorney   Hammis  violated
       SCR 22.03(2), enforced via SCR 20:8.4(h).

       Count Forty-Two:    By failing to respond to the OLR
       letter dated October 23, 2013 requesting further
       investigative information, Attorney Hammis violated
       SCR 22.03(6), enforced via SCR 20:8.4(h).
                                            G.T.
       ¶43    On     August    9,    2012,    G.T.      hired   Attorney      Hammis   to
obtain    title to an automobile               and    gave him several          original
documents.          G.T. paid Attorney Hammis $500 in fees.                     Over the
next several months, Attorney Hammis failed to respond to G.T.'s
communications, except for sending G.T. one email on October 26,
2012.        G.T.    tried    to    visit    Attorney     Hammis'     office    in   late
October 2012 but found it locked and closed.                     G.T. hired another
attorney who was also unable to contact Attorney Hammis.
       ¶44    G.T.     filed    a    grievance       against    Attorney      Hammis   on
November 7, 2012.              Attorney Hammis failed to respond to the
OLR's request for information about the grievance.                          On March 13,
2013, the OLR moved this court for an order to show cause why
Attorney Hammis' license should not be suspended for failure to
cooperate       with   its     investigation       of    G.T.   and   other     matters.
This    court      ordered Attorney Hammis to show                cause.        Attorney

Hammis responded to the OLR's information requests and in late
March of 2013, he returned G.T.'s original documents and $500.
This court dismissed the OLR's motion for an order to show cause
based on the OLR's request.

                                             23
                                                                 No.   2014AP2244-D



     ¶45   By entering into the stipulation, Attorney Hammis pled
no contest to the following counts of misconduct with respect to
his representation of G.T.:

     Count Forty-Three:   By failing to return his client's
     original documents and return his unearned fee for
     approximately five months after the representation
     ended, Attorney Hammis violated SCR 20:1.16(d).

     Count Forty-Four:     By initially failing to timely
     respond   to   the   OLR's  investigation of  G.T.'s
     grievance, submitting a response only after the
     Supreme Court of Wisconsin issued an Order to Show
     Cause why his license should not be temporarily
     suspended for failing to cooperate, Attorney Hammis
     violated SCR 22.03(2).
                            Michigan Licensure

     ¶46   Attorney    Hammis    was    admitted       to   practice       law    in
Michigan, but his Michigan law license has been suspended for
non-payment of dues since 2001.               From 2008 through at least
2012,   Attorney   Hammis    represented          himself   in    emails    as    an
"experienced business and general practice attorney representing
businesses   and   individuals     in       the    State    of    Wisconsin      and
Michigan."
     ¶47   By entering into the stipulation, Attorney Hammis pled
no contest to the following count of misconduct with respect to
this representation:

     Count   Forty-Five:      By  representing  himself   as
     authorized to practice law and to represent clients in
     the   State    of   Michigan   in   emails   to   A.W.,
     representatives of an insurance company, B.D., R.G.
     and/or Attorney Michael Rumpf, although his Michigan
     law license has been continuously suspended since




                                       24
                                                              No.    2014AP2244-D


    February    15,           2001,   Attorney       Hammis     violated
    SCR 20:7.1.20
             Practice in Bankruptcy Court While Suspended

    ¶48    On August 26, 2011, Judge Robert D. Martin suspended
Attorney Hammis from practicing before the Bankruptcy Court for
the Western District of Wisconsin.            Attorney Hammis has not been
reinstated      from   this    suspension.      In   2012,    D.A.    contacted
Attorney Hammis for help in filing bankruptcy.                  D.A. did not
know that Attorney Hammis had been suspended from bankruptcy

practice   in    the   Western    District,    where   D.A.    lived.       D.A.
contacted and met with Attorney Hammis several times in 2012 and

    20   SCR 20:7.1 provides:

         A lawyer shall not make a false or misleading
    communication about   the lawyer or the lawyer's
    services. A communication is false or misleading if
    it:

         (a) contains a material misrepresentation of fact
    or law, or omits a fact necessary to make the
    statement considered as a whole not materially
    misleading;

         (b)   is   likely   to  create  an   unjustified
    expectation about results the lawyer can achieve, or
    states or implies that the lawyer can achieve results
    by means that violate the Rules of Professional
    Conduct or other law; or

         (c) compares the lawyer's services with other
    lawyers' services, unless the comparison can be
    factually substantiated; or

         (d) contains any paid testimonial about, or paid
    endorsement of, the lawyer without identifying the
    fact that payment has been made or, if the testimonial
    or endorsement is not made by an actual client,
    without identifying that fact.


                                      25
                                                                             No.     2014AP2244-D



2013 about the proposed bankruptcy.                         Attorney Hammis completed
the forms in a bankruptcy petition for D.A.'s signature.
       ¶49    On December 3, 2013, Attorney Hammis personally filed
D.A.'s bankruptcy petition with the Bankruptcy Court for the
Western District of Wisconsin, but he informed the staff that
D.A. was proceeding pro se.                Attorney Hammis paid the filing fee
for    D.A.'s      bankruptcy      with     a    check      from       his   law     firm     bank
account.          In January 2014, Attorney Hammis mailed D.A.'s pay
advices      to    the   bankruptcy        court.        On      January     21,     2014,     the
bankruptcy        trustee       held   a    meeting         of    creditors          in     D.A.'s
bankruptcy.              During     the     hearing,          D.A.      gave       conflicting
statements        about     the    assistance          he     received        from        Attorney

Hammis.       At that time, D.A. learned that Attorney Hammis had
been    suspended        from     practicing         before      the    bankruptcy          court.
D.A.    consulted         another      bankruptcy           attorney         and     ultimately
obtained a discharge of his debts.
       ¶50    By virtue of entering into the stipulation, Attorney
Hammis pled no contest to the following counts of misconduct

with respect to his representation of D.A.:

       Count Forty-Six:   By failing to consult with D.A. on
       the unusual means he chose to attempt to pursue D.A.'s
       bankruptcy action    in light of Attorney Hammis'
       suspension from Bankruptcy Court for the Western
       District of Wisconsin, including attempting to conceal
       Attorney Hammis' involvement with D.A.'s bankruptcy
       action from the Bankruptcy Court, Attorney Hammis
       violated SCR 20:1.4(a)(2).21

       21
       SCR 20:1.4(a)(2) provides:   "A lawyer shall reasonably
consult with the client about the means by which the client's
objectives are to be accomplished."


                                                26
                                                          No.     2014AP2244-D


     Count Forty-Seven: By failing to reveal to D.A. that
     he was suspended from practicing before the Bankruptcy
     Court and could not represent D.A. in a bankruptcy
     proceeding,         Attorney     Hammis       violated
     SCR 20:1.4(a)(5). 22


     Count Forty-Eight:        By filing D.A.'s bankruptcy
     petition and proceeding with the bankruptcy action
     while suspended from Bankruptcy Court for the Western
     District   of    Wisconsin,  Attorney Hammis violated
     SCR 20:3.4(c). 23


                          Referee's Report

     ¶51   In her report and recommendation, the referee found
that the OLR had met its burden to prove by clear, satisfactory,
and convincing evidence that Attorney Hammis committed all of
the counts of misconduct to which he pled no contest.                     The
referee noted that virtually all of the conduct stipulated to by
Attorney Hammis occurred after the OLR had filed its complaint
in Attorney Hammis' first disciplinary matter.         The referee said
that many of the violations alleged in this case are similar to
violations   that   occurred   in    Attorney   Hammis'     two     previous
disciplinary matters.     The referee pointed out that Attorney
Hammis     stipulated   to     committing       five   violations          of
SCR 20:8.4(c), which would have required the OLR to prove that


     22SCR 20:1.4(a)(5) provides: "A lawyer shall consult with
the client about any relevant limitation on the lawyer's conduct
when the lawyer knows that the client expects assistance not
permitted by the Rules of Professional Conduct or other law."
     23SCR 20:3.4(c) provides:   "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."




                                    27
                                                                               No.     2014AP2244-D



Attorney Hammis "engaged in conduct involving dishonesty, fraud,
deceit or misrepresentation."                     The referee said that by entering
a   no    contest          plea    to     each    of   those       counts      and     the    facts
supporting          the     counts,       Attorney     Hammis       waived      his     right    to
contest         that        those         counts       in        fact     involved           fraud,
misrepresentation, dishonesty, or deceit.                           The referee said that
Attorney        Hammis'         argument        that   those       counts       involved       mere
negligence must be ignored.
         ¶52    The referee also noted that Attorney Hammis pled no
contest to ten counts involving trust account violations under
SCR 20:1.15,           one        count     involving        56      separate          prohibited
transactions.              The referee said, "perhaps Hammis despises the

rules of trust accounting, has not learned them, or finds them
too difficult to comply with, and so chooses to ignore them
entirely."           The referee also said "his subsequent untruthful
explanations of what occurred . . . only highlight his inherent
dishonesty.                It     is    difficult      to        understand          what    lesser
corrective           discipline         than     revocation         would      prompt        proper

corrective action on his part to ensure compliance with what is
required."
         ¶53    The referee went on to say that in this matter, as in
his past disciplinary cases, Attorney Hammis developed a pattern
whereby        he    would avoid          answering or           responding      to    the    OLR's
requests for information about a grievance until an order to
show     cause       had    been       issued    and   then       would     avoid      a    license
suspension by minimally responding to                             the   OLR.         The    referee
pointed        out    Attorney          Hammis     pled     no    contest       to     11    counts
                                                  28
                                                          No.    2014AP2244-D



involving   his   failure   to    respond   to   the   OLR's    request   for
information.      The referee said Attorney Hammis dismisses all of
his violations of the duty to respond to the OLR as justified or
minimal and claims little or no sanction should be imposed for
those violations.
     ¶54    The referee said:

     It seems from the current violations that Hammis has
     not changed his practices or his conduct found in each
     of the prior discipline decisions. Hammis seems to do
     what he wants without regard for the Supreme Court
     rules and when caught he asserts or implies that his
     violations are merely technical irregularities, a
     nuisance that he cannot possibly be expected to
     follow.   At no point in his response brief did he
     express remorse for his transgressions, or empathy for
     those clients who filed complaints against him. And,
     he points out in his brief that many of the technical
     violations pled to were discovered by OLR's snooping
     around in his business, his files, his record
     keeping. . . . Hammis' argument misses the mark.

     ¶55    The referee concluded by saying:

     Revocation should be imposed when there is little hope
     that an attorney will chose to modify his or her
     behavior to the standards required in Chapter 20.
     This is Hammis' third disciplinary action and involves
     the same rule violations, the same conduct as his
     other actions. Some attorneys violate the same rules
     Hammis has but show a genuine desire to correct their
     behavior, to learn new practices to prevent mishaps,
     and commit themselves to better communications with
     their clients. Hammis is not among them.
     ¶56    The   referee    said     Attorney     Hammis'      two    prior
suspensions apparently did nothing to provoke any change in his

law business practices.          For that reason, the referee agreed
with the OLR's recommendation that Attorney Hammis' license to

practice law in Wisconsin should be revoked.             The referee also

                                    29
                                                                              No.     2014AP2244-D



recommended, consistent with the terms of the stipulation, that
Attorney Hammis be required to pay restitution to R.G. in the
amount of $400, if he has not already done so.
                                         The Appeal

      ¶57    Attorney Hammis' appeal raises three issues:                                (1) Did
the referee err in the introduction and utilization of facts and
subsequent conclusions that were not stipulated by the parties?
(2) Is the use of the OLR of unknown and undisclosed subpoenas
and discovery with financial institutions a violation of due
process?       (3) Did the referee err in the recommendation that
Attorney Hammis' license be revoked?
      ¶58    Attorney Hammis says the parties' stipulation and his

no   contest       plea    and    separate          stipulation          of   facts     "were    a
balanced and negotiated decision made by the parties to assure
that the format of the briefing and arguments of the parties
would follow a series of facts that were the result of the
agreements of the parties."                   He says the referee's report made
reference to "multiple very specific incorrect or non-stipulated
facts."           He    accuses    the     referee          of    stepping          outside    the
stipulation        of    facts    reached      by     the    parties.           He    says    "the
degree      and    damage    to    such       stepping           out    is    not     completely
determinable."24            He    says        the    referee's           reliance       on    non-
stipulated         facts    should       be    considered              the    "fruit     of    the
poisonous tree."

      24
       For example, Attorney Hammis complains that the referee
referred to details of the misconduct underlying Attorney
Hammis' earlier disciplinary proceedings.


                                               30
                                                                                    No.    2014AP2244-D



       ¶59    Attorney Hammis notes that SCR 22.03(8) provides that
the   OLR     director may            subpoena         the    respondent         and       others and
compel       any    person       to     produce         pertinent         books,          papers        and
documents.          He    argues       this       rule       is    contrary         to     Wis.       Stat.
§ 805.07      which       outlines          the      process        and    procedure            for     the
service      and notification               to parties            of   subpoenas.               He says,
"once       again        the     'fruit           of     this          poisonous           tree'        are
significant. . . ."
       ¶60    Most significantly, Attorney                          Hammis      argues          that    the
referee erred in adopting the OLR's recommendation that Attorney
Hammis'      law    license         should      be     revoked.           He    argues          that    his
misconduct         does    not      demonstrate          a        pattern      of       intentionally

inflicted harm, malfeasance or financial malfeasance to any of
his clients.         He says without question he did make mistakes that
were in violation of supreme court rules, but he attempts to
paint the misconduct as not being all that serious.
       ¶61    Contrary         to     the    referee's            conclusion        that        there    is
little hope Attorney Hammis will modify his behavior and that he

has shown little remorse for his actions, Attorney Hammis argues
he    has    acknowledged           his     errors       and       mistakes.              Rather       than
revocation of his license, he says a one-year suspension would
be an appropriate sanction.                       In the alternative, he asks that
the    entire      referee       report         be     set    aside       and       a     new    referee
appointed "and that counts connected to the issued subpoenas,
[R.B.] and the Trust account issues are duly dismissed."
       ¶62    The    OLR       takes      the     position         that     this        court     should
endorse the referee's report, revoke Attorney Hammis' license,
                                                   31
                                                                                No.       2014AP2244-D



and order him to pay $400 restitution to R.G.                                    The OLR argues
that the referee's findings of fact are supported by the record
and are not clearly erroneous.                        The OLR says none of the facts
that    Attorney         Hammis         argues        were    outside      of       the     parties'
stipulation are material to the misconduct.                              The OLR says, "the
facts     which         Hammis         identifies       on     appeal      as       erroneous       or
problematic        were       either      immaterial          or   properly         cited    in    the
referee's report."
       ¶63    The OLR says this court should reject Attorney Hammis'
theory that the documents subpoenaed by the OLR "poisoned" the
case.        The OLR says while disciplinary proceedings generally
follow the rules of civil procedure, OLR investigations do not,

and the supreme court rules do not require the OLR to notify a
respondent      when         it     subpoenas     documents        during       a     confidential
investigation.
       ¶64    As        to     the      appropriate           sanction,         the       OLR     says
revocation         is    warranted.              It     points     out     Attorney          Hammis'
misconduct involves multiple client matters and 40 counts of

misconduct ranging from abandonment of clients, to misleading
clients,      to    false         notarization,         to    practicing        bankruptcy         law
while    suspended,            to      serious    trust        account     malfeasance,            and
multiple willful failures to cooperate with OLR investigations
into    his conduct.                The OLR says             Attorney    Hammis' misconduct
reaches      almost          every     aspect     of    practicing         law      and     shows    a
pervasive      pattern            of   disregarding          the   Rules    of        Professional
Conduct.


                                                  32
                                                                       No.    2014AP2244-D



       ¶65    The OLR also notes that the misconduct at issue here
encompass the time frame from 2008 to 2012.                         The OLR notes that
frequently Attorney Hammis would resume his obligations to his
clients only after the OLR's involvement following the filing of
a grievance.        The OLR says the referee correctly noted that the
misconduct at issue here is similar to the misconduct for which
Attorney Hammis has previously been disciplined.
       ¶66    A referee's findings of fact are affirmed unless they
are found to be clearly erroneous.                     This court reviews de novo
the    referee's       conclusions          of     law.       In     re      Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71,
740 N.W.2d 125.        This court determines the appropriate level of

discipline given the particular facts of the case, independent
of the referee's recommendation but benefitting from it.                                 In re
Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.
       ¶67    By entering into the stipulation and by pleading no
contest,      Attorney       Hammis       has      admitted    the        factual        basis
underlying the 40 counts of misconduct.                        The only legitimate
challenge      he    can     lodge     to        the   referee's      report        is     the
recommended sanction of revocation.                    It was appropriate for the
referee to note similarities between the misconduct at issue
here and the misconduct for which Attorney Hammis was previously
disciplined, which led her to conclude he had learned nothing
from    his    previous          mistakes.         Similarly,        Attorney       Hammis'
complaints     about       the    OLR's     subpoenaing       his    bank     records       is


                                             33
                                                                        No.    2014AP2244-D



unavailing since he has admitted the trust account and other
banking violations.
       ¶68   As to the appropriate level of discipline, the facts
alleged in the amended complaint, to which Attorney Hammis pled
no contest, show a clear pattern of neglect of his clients'
needs and objectives and an utter disregard for his obligations
as an attorney.       His misconduct was not an isolated occurrence
but occurred in nine separate client representations over the
course of years.
       ¶69   We   recognize,      as   the     dissent       points     out,       that   the
misconduct at issue here occurred prior to Attorney Hammis' 2015
suspension.       The complaint in this matter was filed in 2014 and

the amended complaint was filed in 2015.                      Some of the delay in
the    completion    of    this   case       was    caused    by    Attorney        Hammis'
failure to cooperate in the OLR's investigations as well as by
his motion practice and multiple extension motions.                                While it
may have been preferable for this matter to have been brought to
conclusion sooner, the passage of time since Attorney Hammis'

most    recent    misconduct      in    no    way    excuses       or    mitigates         the
misconduct.
       ¶70   While Attorney Hammis portrays himself as remorseful
and says he has accepted responsibility for his transgressions,
some of his statements at oral argument call those assertions
into    question.         Attorney     Hammis'      representation            of   R.G.    is
illustrative.       R.G. retained Attorney Hammis in November of 2011
and paid him $400.           Attorney Hammis never did the work.                          R.G.
terminated his representation in December of 2011 and demanded a
                                          34
                                                                                No.        2014AP2244-D



refund of the $400.                R.G. filed a grievance in March of 2012.
In April of 2013 she obtained a small claims judgment against
him.    In September of 2016, Attorney Hammis stipulated that he
owed R.G. $400 in restitution.                    When asked at oral argument why
he had not paid R.G. the $400, Attorney Hammis replied that he
was    "waiting       for     a    court     order."           The    small       claims         court
rendered a judgment in favor of R.G. six years ago, and Attorney
Hammis stipulated two and a half years ago that he needed to pay
R.G. the $400.          The fact that this modest sum remains unpaid in
2019 belies Attorney Hammis' claim that he is remorseful and has
fully accepted responsibility for his actions.
       ¶71     Revocation is the most serious sanction that may be

imposed      under      our       attorney    disciplinary             system         and      it   is
reserved       for    the     most       egregious     cases.              Although          Attorney
Hammis'      misconduct           was   undeniably     very          serious,         we     are    not
convinced that it rises to the level of warranting revocation.
We note that the misconduct at issue here occurred between 2008
and    2012.         Attorney       Hammis    stated      at    oral       argument          that    he

stepped away from his general legal practice in 2011 or 2012.
Since that time he has performed some legal work for a company
with    which     he    has        a    long-term    relationship.                    He     says    he
currently is representing a defendant in one felony criminal
case.
       ¶72     While no two disciplinary matters are identical, we
find this case to be somewhat similar to In re Disciplinary
Proceedings      Against          Bryant,    2015 WI 7,        360 Wis. 2d 625,            858
N.W.2d 681.            Attorney          Bryant     stipulated             to    a     three-year
                                               35
                                                                          No.      2014AP2244-D



suspension for 37 counts of misconduct including one violation
of     SCR   20:8.4(c)      and     multiple      counts      of     failing          to    take
meaningful action or advance his clients' interests, failing to
properly     hold unearned         fees    and advanced        payment          of    fees    in
trust, converting client funds to pay himself attorney's fees,
and failing to cooperate in the OLR's investigations.                                 Attorney
Bryant had a previous consensual private reprimand.
       ¶73   In addition, this case is somewhat similar to In re

Disciplinary        Proceedings       Against      Dahle,          2015 WI 29,     361
Wis. 2d 430, 862 N.W.2d 582.               Attorney Dahle committed 55 counts
of misconduct, including borrowing or taking some $400,000 from
clients without regard to conflict of interest restrictions and

requirements.       Attorney Dahle had no prior disciplinary history.
We   suspended      her    law    license   for    two     years        and     six    months.
Although the amount of money converted or mishandled by Attorney
Hammis is much less, he does have a prior disciplinary history
and he repeatedly failed to respond to the OLR's request for
information after his clients had filed grievances and only when
served with an order to show cause and faced with the possible
suspension of his law license did he finally respond to the
OLR's    inquiries.         Under    the    unique    facts        of     this       case,    we
conclude     that    a     three-year       suspension        of     Attorney          Hammis'
license to practice law in Wisconsin is an appropriate sanction
for his misconduct.
       ¶74   We     also    deem     it     appropriate        to       impose         various
conditions upon Attorney Hammis' resumption of the practice of
law,    in   the    event    his     law    license      is    reinstated.                  Those
                                            36
                                                                          No.   2014AP2244-D



conditions include practicing law under the supervision of a
legal mentor approved by the OLR for a period of two years after
his license is reinstated; a prohibition upon ever maintaining a
trust account; and limiting his practice to performing legal
work for his corporate client and assisting family and friends
in   legal    matters.         We    also      order       Attorney       Hammis    to    make
restitution in the amount of $400 to R.G., and we order him to
pay the full costs of this proceeding.
      ¶75    IT IS ORDERED that the license of James Edward Hammis
to practice law in Wisconsin is suspended for a period of three
years, effective July 3, 2019.
      ¶76    IT IS FURTHER ORDERED that James Edward Hammis shall

pay restitution of $400 to R.G.
      ¶77    IT IS FURTHER ORDERED that within 60 days of the date
of this order James Edward Hammis shall pay to the Office of
Lawyer      Regulation    the       costs      of   this     proceeding,        which      are
$13,160.22 as of March 4, 2019.
      ¶78    IT IS FURTHER ORDERED that the restitution to R.G.

specified above is to be completed prior to paying costs to the
Office of Lawyer Regulation.
      ¶79    IT     IS   FURTHER          ORDERED      that,        as     conditions       of
reinstatement of his license to practice law in Wisconsin, James
Edward Hammis be subject to the following:                          (1) practicing law
under the supervision of a legal mentor approved by the Office
of   Lawyer       Regulation        for    a    period      of      two    years;    (2)     a
prohibition       upon   ever       maintaining        a    trust    account;       and    (3)


                                               37
                                                      No.    2014AP2244-D



limiting his practice to performing legal work for his corporate
client and assisting family and friends in legal matters.
     ¶80   IT IS FURTHER ORDERED that James Edward Hammis shall
comply with the provisions of SCR 22.26 concerning the duties of
a person whose license to practice law in Wisconsin has been
suspended.
     ¶81   IT   IS   FURTHER   ORDERED   that   compliance   with    all
conditions of this order is required for reinstatement.              See

SCR 22.28(2).




                                  38
                                                                   No.    2014AP2244-D.akz


       ¶82    ANNETTE       KINGSLAND             ZIEGLER,        J.      (dissenting).
Attorney Hammis stated, both in his brief and at oral argument,
that in 2012 he virtually discontinued his legal practice, with
the    exception     of    occasionally         assisting        family    members      and
friends——usually        without     charge——and          performing      three    to five
hours of legal work per month for a longtime corporate client.
He no longer has a trust account and does not make his living
from practicing law.          He stated he has no intention of expanding
his legal practice in the future.                  He has expressed remorse for

his admitted misconduct and questions what more he could have
done in the past seven years to alleviate concerns that his
extremely limited practice would be a threat to his clients or
the legal profession.
       ¶83    The majority acknowledges that all of the misconduct
at    issue here occurred           prior    to    2015, when       Attorney      Hammis'
license was suspended for 90 days, and some of the misconduct
occurred prior to the four-month suspension imposed in 2011.

Indeed,      the   complaint    in    this      matter     was    filed    nearly      five
months    before     the    court    issued       its    order    imposing       the   2015
suspension.        The serial nature of the OLR's complaints against
Attorney Hammis appears to expose a flaw in Wisconsin's attorney
regulatory system.          If the misconduct counts at issue in this
case and the counts at issue in the case resulting in the 90-day
suspension had been prosecuted at the same time, the resulting
discipline may well have been less than the three years and
three months that was imposed in the two separate cases.                                 In
spite    of    the   fact    that     Attorney          Hammis    has    virtually      not

                                            1
                                                          No.   2014AP2244-D.akz


practiced law since 2012 and has committed no misconduct since
2015, he is nonetheless being suspended for an additional three
years in 2019 for misconduct that occurred long ago.                 While the
passage of time should not excuse misconduct, the majority fails
to adequately justify why a three-year suspension is warranted
given that the previous suspensions were for four months and 90
days and there has been no misconduct in the past four years.
       ¶84   The   Office    of     Lawyer   Regulation   Procedures    Review
Committee     recently      filed    a   series   of   administrative      rule

petitions dealing with various aspects of Wisconsin's attorney
regulatory system.          The Committee was tasked with reporting to
this    court      any   recommendations       that    would    increase    the
efficiency, effectiveness, and fairness of the OLR process.                  In
my view, this case raises issues that warrant the court's review
when it takes up the rules petitions.
       ¶85   Given the facts and procedural history of this case, I
am unable to conclude that a three-year suspension is warranted.

Therefore, I respectfully dissent.
       ¶86   I am authorized to state that Justice REBECCA GRASSL
BRADLEY joins this dissent.




                                         2
    No.   2014AP2244-D.akz




1